UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6435


MICHAEL RAY KING,

                Petitioner - Appellant,

          v.

FRANK PERRY, Secretary,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:15-cv-00294-FDW)


Submitted:   May 26, 2016                    Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Michael Ray King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Ray King seeks to appeal the district court’s order

dismissing as successive his 28 U.S.C. § 2254 (2012) petition.

We   dismiss    the    appeal   for   lack       of    jurisdiction        because    the

notice of appeal was not timely filed.

      Parties    are    accorded      30       days   after     the   entry      of   the

district   court’s      final   judgment        or    order    to   note    an   appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

January 8, 2016.         The notice of appeal was filed on March 9,

2016. *   Because King failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense    with    oral   argument        because       the   facts    and   legal




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3